Poch, J. This matter coming on to be heard upon the motion of Respondent to dismiss the claim herein, and, it appearing to the court that Claimant has received due notice of said motion, and, the court being fully advised in the premises; Finds that pursuant to Rule 14 of the Court of Claims the Departmental report issued by the Illinois Department of Labor, Bureau of Employment Security is prima facie evidence of the facts stated therein. Finds: That the departmental report establishes that on June 28, 1977, a hearing was conducted by the department and that the hearing determined that the State warrant in question was fraudulently cashed by Claimant’s husband and should not be issued. That in Anaya v. State, 78-CC-1279, this Court held that it lacks jurisdiction to review an administrative decision of the Department of Labor regarding the reissuance of an unemployment check. It is hereby ordered: That the motion of Respondent be and the same is hereby granted and the claim herein be and is hereby dismissed.